Exhibit 10.7 FINAL 8119/2009 MARKETING AGREEMENT This Marketing Agreement (this "Agreement") is made and entered into as of the 1 st day of February, 2009, (Effective Date) by Healthcare Corporation of America, its subsidiaries, including Prescription Corporation of America (PCA) and affiliates (hereinafter collectively referred to as "HCA"), a New Jersey corporation with a mailing address of 36 Kevin Drive Suite 1 00, Flanders, New Jersey 07836 and NIA MY, LLC,a New Jersey limited liability company and its parents, affiliates and subsidiaries, d/b/a! "USC" with a principal place of business located at 66 Route 17 North Paramus, NJ 07652 (hereinafter "NIA"); NIA and HCA may be referred to within this Agreement, either separately as a "Party" orcollectively as the "Parties." RECITALS WHEREAS, HCA is, inter alia, a closed door pharmacy servicing nursing homes and assisted living facilities, offering mail order and central fill programs to employers including non-profits (hospital, school districts colleges, universities and SOI(C) 3 organizations) (the "Work Product"); and WHEREAS, NIA is a general insurance agency providing insurance sales, brokerage services, insurance consulting services and other financial and general consulting services. WHEREAS, NIA desires to perform certain marketing services for HCA and HCA desires to utilize NIA's marketing services. WHEREAS, NIA is willing to assist HCA in marketing its Work Product to potential customers and consulting with HCA and potential customers to market HCA's Work Product to various 501 (c )(3) and other qualified non-profit entities. NIA shall, from time to time, fax lists of potential customers it desires to pursue to HCA. All potential customers on any list or document provided to HCA shall be deemed NIA's confidential information as that term is defined herein. Thereafter, HCA may instruct NIA not to pursue any such potential customer onthe list provided by N1A.
